



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. McLeod, 2014 ONCA 647

DATE: 20140923

DOCKET: C55754

Watt, Tulloch and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Alma McLeod

Appellant

Edward H. Royle and Diana Lumba, for the appellant

Joanne Stuart, for the respondent

Heard: August 26, 2014

On appeal from the conviction entered on December 20,
    2011 and the sentence imposed on January 31, 2012 by Justice David L. Corbett
    of the Superior Court of Justice, sitting with a jury.

ENDORSEMENT

[1]

The appellant was convicted of six firearm offences and one drug offence
    which arose as a result of several road trips she made between Canada and the
    United States.  She was found to have been transporting drugs to the U.S. and
    returning to Canada with guns.  She was sentenced on a global basis to seven
    years.  She appeals both conviction and sentence.

[2]

On the appeal from conviction, the appellant alleges two errors made by
    the trial judge.  First, she submits, the trial judge erred by instructing the
    jury on wilful blindness in the absence of an evidentiary foundation for the
    instruction.  Second, according to the appellant, the trial judge erred in
    allowing the Crown to cross-examine her on her general knowledge of gun crime
    in the Toronto community.

[3]

The appellant submits that the sentence was unfit because the sentencing
    judge focused on deterrence and denunciation to the exclusion of the offenders
    personal circumstances.

Facts

[4]

In 2006 the appellant travelled six to nine times between Canada and the
    United States in a rental car.  She was paid between $1,500 and $2,000
    (including $500 for expenses) per trip by Daniel Christie and Gary Roach.  The
    trips followed much the same pattern.  The appellant would meet Christie, who
    would load drugs into the trunk of the car.  She would then drive across the
    border and meet Roach, who would unload the car and replace the drugs with
    guns.  She would then return to Canada.  In short, it was drugs on the way to
    the U.S. and guns on the way back to Canada.  On two of the trips, her friend,
    Tony Spence, accompanied her.

[5]

After her last trip, the police recovered a large quantity of ecstasy,
    four illegal handguns including two 9 mm Glock semi-automatic pistols, one
    Hi-Point .45 calibre semi-automatic pistol and one .40 calibre semi-automatic
    pistol as well as magazines and ammunition.  These items were found in the car
    that the appellant had rented and driven across the border.

[6]

The appellant testified that she never suspected that there were drugs
    or guns in the car.  She thought only money was hidden in the trunk.  She
    thought that she was transporting $9,000 CAD to the U.S. and returning with
    $9,000 USD for a legitimate business purpose.  She never saw what Christie and
    Roach were loading and unloading.

Wilful Blindness

[7]

The jury charge with respect to wilful blindness is error-free.  The
    issue raised by the appellant is that there was insufficient evidence to
    support the charge and it should not have been put to the jury at all.

[8]

In order to establish wilful blindness, there must be evidence of actual
    suspicion on the part of the accused:
R. v. Briscoe
, [2010] 1 S.C.R. 411. 
    The appellant submits that there was no evidence of actual suspicion.  The
    appellant did not suspect that there were drugs or guns in the car and there
    was no evidence from which such an inference could be drawn.

[9]

We disagree.  The evidence included the following facts from which an
    inference of actual suspicion could be drawn:

·

Spence testified that he suspected drugs were in the rental cars
    and discussed his concern with the appellant.

·

Spence refused to drive the car across the border because he was
    so suspicious.

·

The appellants meetings with Christie and Roach were usually in
    strip malls, parking lots or service stations late at night.

·

She never loaded the car herself.

·

She never saw Christie or Roach with money.

·

She provided her rental car to a near stranger to take to a
    secret location for the purpose of loading and unloading it.

[10]

The
    trial judge was correct to put wilful blindness to the jury.

Cross-examination

[11]

The
    appellant submits that the trial judge erred in allowing the Crown to
    cross-examine her with respect to her knowledge of guns in the Toronto community.
     The appellant submits that this line of questioning was irrelevant and
    prejudicial.

[12]

During
    the appellants cross-examination the following exchange took place:

Q.   You are aware of the issues in your community?

A.   What issues?

Q.   Well, you are aware of the fact that in 2005, on December
    26

THE COURT:   I am going to ask the jury to leave.

[13]

In
    the absence of the jury, it became clear that the Crown was about to question
    the appellant about the notorious killing on Boxing Day of Jane Creba.  The
    trial judge ruled that this was inappropriate and he would not allow it. He did
    allow the general line of questioning about general awareness of gun violence
    or drug crime in Toronto.  He specifically precluded reference to any
    particular community within the GTA and suggested that the Crown avoid the use
    of the word community in her questioning.

[14]

When
    the jurors returned, the trial judge instructed them to disregard the last
    question excerpted above.  The Crown then proceeded to continue the
    cross-examination with respect to the appellants knowledge of gun violence in
    Toronto in 2005; that guns were coming into Canada from the U.S.; and that
    there is a relationship between guns and drugs.

[15]

In
    our view the evidence that the jury heard as a result of the Crowns
    questioning did not render the proceedings unfair.  Any potential prejudice was
    addressed by the trial judges immediate intervention and subsequent instruction
    to disregard the question.  His ruling that cross-examination could seek to
    establish the appellants knowledge of the prevalence of guns in Toronto was
    relevant to the issue of actual suspicion that she was transporting guns not
    money.  We note that defence counsel did not request the trial judge provide
    any further instructions to the jury in his final charge even though the trial
    judge invited the request.

The Sentence Appeal

[16]

The
    appellants written submissions focused on the fact that too much emphasis was
    placed on the principles of deterrence and not enough on the circumstances of
    the appellant.  She was a 50 year old first offender who posed no risk of
    re-offending. During oral submissions, the issue of parity was raised.
    Christie, one of the masterminds of the scheme, was sentenced to eight years. The
    appellant was sentenced to seven years.  Spence was sentenced to 34 months.

[17]

First,
    the sentencing judge was aware of appellants crime-free life and took it into
    account.  However, he was also was aware that she had been responsible for
    bringing a total of 25 handguns into Toronto.  Denunciation and deterrence were
    important sentencing principles and they were not over-emphasized.

[18]

Second,
    Christie not only pleaded guilty at the earliest opportunity but also
    extensively cooperated with the police.  He testified in an unrelated murder
    case, gave evidence in four cases involving drug trafficking and testified
    against Roach. But for these mitigating factors, his sentence would have been
    12-15 years.  Spence, whose involvement was less than that of the appellant,
    would have received 4 ½ years but for his cooperation.

[19]

The
    sentence of seven years was subject to a generous two-for-one credit for
    pre-trial custody and one-quarter-to-one credit for the house arrest bail
    conditions.  The resulting sentence was 5 years and 9 months.  The sentence is
    not outside of the range of appropriate sentences for the crimes of importing
    firearms and exporting a controlled substance:
R. v. Farrell
, 2011
    ONSC 6252;
R. v. Revizada
, [2005] O.J. No. 421;
R. v. McKenzie
,
    2011 ONCA 42;
R. v. Tuck
, 2007 ONCA 495. The case of
R. v.
    Villella
, [2006] O.J. No. 4690 (Ont. Sup. Ct.) relied upon by the
    appellant is distinguishable on its unique and complex facts.  There the
    sentencing judge was significantly constrained by the joint submission made to
    another judge in the co-conspirators case.  He acknowledged as much by
    referring to the moral outrage that may arise as a result of the lenient
    sentence.  That is not this case.

Disposition

[20]

For
    these reasons, the appeal from conviction is dismissed.  While leave to appeal
    the sentence is granted, the sentence appeal is dismissed.

David
    Watt J.A.

M.
    Tulloch J.A.

M.L.
    Benotto J.A.


